Today, I would like to
begin by congratulating the founding nations and all
those present here today as we celebrate the sixtieth
anniversary of the United Nations, which can be proud
of so many great accomplishments.
Since its foundation in 1945, the United Nations
has helped to negotiate an end to over 170 regional
conflicts and has deployed more than 35 peacekeeping
missions. It is leading international efforts to clear land
mines from former zones of warfare. It has provided
aid to tens of millions of refugees fleeing war, famine
and persecution. It has focused the world’s attention on
issues of human rights. It provides annual
disbursements that amount to $10 billion per year for
various development programmes. It has made safe
drinking water available to 1.3 billion people during
the last decade. It has helped to eradicate smallpox
from the globe, with polio set to follow soon. It has
helped to reduce world child mortality rates by half
since 1960. It has improved education in the
developing countries, where 60 per cent of adults can
now read and write. It provides over 2 million tons of
food to victims of emergencies every year. About 30
million people in 36 different countries benefited from
such assistance in 2004 alone. And it has hosted a
variety of significant events, such as the Rio
Conference on Environment and Development, which
resulted in important treaties on biodiversity and
climate change.
The vast majority of the United Nations
employees over the years have been guided by a
profound sense of duty. I would like to single out those
responsible and dedicated workers who provide
humanitarian assistance in the poorest regions of the
globe, in zones of conflict, and in places that have been
affected by natural disasters. We should pay tribute to
all those who have lost their lives in the service of
humanity, like the lamented Sergio Vieiro de Mello,
36

who was killed while leading the United Nations work
in Iraq.
The world needs the United Nations. It needs the
United Nations today as much as it did 60 years ago.
We need a United Nations that is more and more
efficient in dealing with global challenges and able to
act efficiently to prevent such horrors as the genocide
in Rwanda, the ethnic cleansing in the Balkans, and the
ongoing human tragedy in the Darfur region of the
Sudan. While such values and principles as national
sovereignty, non-intervention and self-determination
lie at the very core of relations between the United
Nations Member States, we also have to recognize our
collective responsibility to protect innocent civilians
from wide-scale abuse and suffering. It is our duty to
arrive at a common understanding of that responsibility
to protect so that the international community can act
efficiently to avert future mass killings and crimes
against humanity. I encourage those United Nations
Member States that have not yet done so to ratify the
Rome Statute of the International Criminal Court and
to support the Court’s endeavours to bring war
criminals to justice.
When the United Nations was created, my
country, Latvia, was an occupied country and had no
say in the rules that govern the Organization. It was
therefore a particular honour that the President of
Latvia was chosen as a Special Envoy of the Secretary-
General for promoting reforms within the United
Nations during the past six months. I am delighted that,
in some aspects, we have succeeded in reaching a
broad consensus, as for instance on the necessity of
creating a peacebuilding commission. However, we
still do not have a common understanding regarding
many other reforms that need to be carried out. It is our
shared responsibility to arrive at such an understanding
soon.
As we work to strengthen the United Nations, we
should ensure better cooperation and practices and
avoid duplication of effort. Latvia strongly supports the
decision to establish a Human Rights Council, which
recognizes human rights as a priority on the United
Nations agenda. I therefore encourage delegations to
work with vigour to ensure the smooth transformation
of the Human Rights Commission into a council and to
set the highest standards for its future members. A vital
role in the realization of those standards will be played
by the High Commissioner for Human Rights. I wish to
confirm Latvia’s support for the Commissioner and her
Office, and welcome the decision to allocate a larger
share of the United Nations regular budget to that
important aspect of its work.
My country fully supports the management
reforms of the United Nations administration that have
been put forth by the Secretary-General. The reforms
would afford the Secretary-General greater authority
within certain fields of the United Nations activities, as
well as greater responsibilities. The reforms would also
contribute to the transparency and professionalism of
the Secretariat, which has been justly criticized for
serious deficiencies in its work. I am pleased that the
United Nations leadership is willing to propose viable
changes for improving the operations of the
Secretariat. It is now up to the Member States to arrive
at a consensus upon those proposed measures.
Latvia has consistently endorsed reform of the
Security Council in order to render it more effective
and representative. We believe that the Security
Council should be enlarged to incorporate new
permanent seats without veto rights. We also believe
that the permanent members of the Security Council
should refrain from using the veto in cases of genocide,
war crimes, ethnic cleansing and crimes against
humanity. That promises to be one of the most difficult
issues to resolve, but we should nevertheless not
abandon our efforts to reach a feasible accord by the
end of this year.
The Secretary-General has highlighted the
linkage between security and development. The
commitments he outlines are designed to advance the
realization of the Millennium Development Goals,
which, if achieved by 2015, would mark a genuine turn
of the tide in our common struggle against poverty and
disease. The comprehensive package agreed at the G-8
Gleneagles summit in July is an important milestone in
helping Africa to eradicate extreme poverty, combat
AIDS and malaria, and ensure that every child receives
a primary education. We must now make sure that what
was agreed at Gleneagles, including a doubling of aid
by 2010 and the writing off of billions of dollars in
debt, will be delivered.
I would also like to highlight the necessity of
achieving gender equality, which includes universal
access to reproductive health information and services
by 2015. That was the central goal of the agreements
that were reached at the International Conference on
Population and Development in Cairo in 1994. Our
37

countries must strengthen girls’ access to both primary
and secondary education so that they become less
subject to early forced marriages and economic
exploitation. Girls must be made safe from genital
mutilation. Girls and women must be guaranteed
sexual and reproductive rights and protection against
HIV/AIDS and other diseases. There is no excuse for
half a million women dying each year of pregnancy-
related causes that are entirely preventable.
The need for continued development concerns
almost all regions in the world, including Eastern
Europe, which has experienced momentous changes
since the fall of the iron curtain in the late 1980s and
early 1990s. Thirteen years ago, the United Nations
Development Programme (UNDP) established an
office in Latvia to facilitate the country’s development
and improve people’s lives. Its mandate in Latvia will
conclude at the end of this year, and I take this
opportunity to express Latvia’s gratitude for the
invaluable assistance that UNDP has provided to my
country over these 13 years.
Today, Latvia, as a full State member of the
European Union, has become a net contributor of aid
for achieving the Millennium Development Goals. We
know that, without the promotion of good governance
at all levels, sound macroeconomic policies and a
concerted fight against corruption, the Goals will not
be reached. Latvia stands ready to share its experience
of transition to democratic rule and a free market
economy, as it has done and will continue to do with
countries in transition in Eastern Europe and the
Caucasus. We welcome the initiative of establishing a
democracy fund to assist all committed countries in
their efforts to consolidate democratic political
systems.
Recognizing the opportunities that derive from
the use of modern technologies in the field of
information and communications, Latvia has been
actively involved in the preparations for the World
Summit on the Information Society, which will be held
in Tunis this November. We hope that the Summit will
provide unprecedented opportunities for strengthening
cooperation among Governments, civil society and the
private sector in promoting the use of information and
communication technologies and generating knowledge
societies.
A major step forward is our unequivocal
condemnation of terrorism in all its forms and
manifestations. My own country, Latvia, regained its
freedom through peaceful and non-violent means. We
triumphed due to our firm belief in historical justice,
along with a great deal of persistence, patience and
hope.
Latvia welcomes the Secretary-General’s counter-
terrorism strategy. We need to arrive at a
comprehensive convention on international terrorism,
which would provide a legal framework for
international cooperation in combating that modern-
day scourge of humanity. The war against terrorism
will be won only if it is fought while respecting basic
human rights and remembering humanistic ethics.
I express my profound disappointment that we
could not achieve any consensus on disarmament and
the non-proliferation of weapons of mass destruction.
Progress in that area is more urgently needed than ever.
I therefore encourage every United Nations Member
State to act responsibly and in good faith in the pursuit
of those goals.
Since the previous session of the General
Assembly a year ago, the world has experienced
natural disasters of an unprecedented scale of
destruction. We have just had Hurricane Katrina, and
are still getting over the terrible tsunami last year in
South-East Asia. The hard lessons of those crises must
be learned in order to prepare for future emergencies.
While there is nothing we can do to prevent
earthquakes and tsunamis, scientists have warned us
for years that our continued dependence on and
increasing consumption of fossil fuels is generating
greenhouse gas emissions that are causing disruptive
climate changes. Unless we diversify our sources of
energy, we can expect to see more devastating
hurricanes and floods in some parts of the world, along
with drought and desertification in others.
The challenges that our nations face are
formidable, and we will be able to overcome them only
by working together. As we prepare to implement the
decisions we have made at this gathering, I wish us all
the foresight and the courage to uphold the higher
interest of the common good over narrow, short-term,
local concerns. The future of our peoples depends on
us.